DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because: 
 Fig. 7A, contains a reference label “1” which the examiner believes is a typo.  
Figs. 10G-H contain two reference numeral 20s.
Regarding [00125] 3rd sentence the Arrow A is missing in Fig. 9B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “82”.  
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both “Central portion” located in Fig. 2A and “Distal surface” located in Fig. 3A-3B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abe

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism for moving the plurality of engagement elements between the first position and the second position” in claim 1 and claim 17 and “biasing mechanism” in claims 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 10, and 17 recite the limitation “a plurality of engagement elements reversibly and pivotally movable about a pivot pin”. The instant specification appears to show engagement elements 56, each having a pivot pin (although, only one pivot pin 80 is labeled in the Figures). The current language in each of these claims creates confusion as whether each engagement element of the plurality of engagement elements is reversibly and pivotally movable about its own pivot pin or if all of the engagement elements are reversibly and pivotally movable about a common pivot pin (the current claim language reflects the latter whereas the instant drawings reflect the former). Clarification is requested.
Claims 2-9, 11-16 and 18-20 are rejected as they depend from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (WO 2015/164783, cited by applicant on 8/29/19 IDS and hereafter ‘Berry’ – the examiner notes that Berry falls within the one year grace period for exception 102(b)(1)(A) however, fails to receive the exception at this time because the inventive entities are different) in view of Nemoto et al. (US 2004/0249344, hereafter ‘Nemoto’).
As to claim 1, Berry discloses an engagement mechanism (see para 00193, Fig. 45) associated with a reciprocally movable piston (144) of a fluid injector (102; see Fig. 1) and configured for releasably engaging an engagement portion (244) at a proximal end (132) of a rolling diaphragm syringe (112), wherein the rolling diaphragm syringe comprises a flexible sidewall (134) configured for rolling upon itself when acted upon by the reciprocally movable piston (see Fig. 30, para 0180), the engagement mechanism comprising: a plurality of engagement elements (248) pivotally movable about a pivot pin (250a, 250b) relative to the engagement portion of the syringe between a first position (outwardly pivoted position), where the plurality of engagement elements are disengaged from the engagement portion of the syringe (see para 00193), and a second position (radially inward position), where the plurality of engagement elements are pivotally moved in a radially inward direction to engage with the engagement portion of the syringe (para 0193), and a drive mechanism (138, see Fig. 2).
Berry does not expressly recite the plurality of engagement elements being reversibly movable about the pivot pin or expressly refer to the drive mechanism for moving the plurality of engagement elements between the first position and the second position.
Nemoto discloses a plurality of engagement elements (claws 213) being reversibly movable about the pivot pin (212) and a drive mechanism (parts which allow for claws 213 to open and close including manual operating member 216, interlocking mechanism 218) for moving the plurality of engagement elements between the first position and the second position (see para 0072; claws capable of moving toward and away from each other in an open/closed position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Berry in view of Nemoto such that the plurality of engagement elements were reversibly movable about the pivot pin and to include a drive mechanism for moving the plurality of engagement elements between the first position and the second position. One would have been motivated to do so in order to allow for attachment and unattachment of different reservoirs (see para 0071, 0072 of Nemoto).

As to claims 8-9, Berry in view of Nemoto teaches the engagement mechanism of claim 1 as described above. Berry is silent to wherein the plurality of engagement elements are biased to one of the first position or the second position by a biasing mechanism and wherein the biasing mechanism is a spring.
Nemoto however teaches wherein the plurality of engagement elements (claws 213) are biased to one of the first position or the second position by a biasing mechanism (leaf springs 214) and wherein the biasing mechanism is a spring (see para 0072, Figs. 4a, 4b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Berry (as already modified above) such that the plurality of engagement elements are biased to one of the first position or the second position by a biasing mechanism and wherein the biasing mechanism is a spring. One would have been motivated to do so in order to maintain the engagement elements in a desired position (see para 0072 of Nemoto).

As to claim 17, Berry discloses fluid injector (102; see Fig. 1) comprising: at least one injector head (piston head 138) comprising at least one reciprocally movable piston (144; see Fig. 45); an engagement mechanism associated with the at least one reciprocally movable piston and configured for releasably engaging an engagement portion (244) at a proximal end (132) of a rolling diaphragm syringe (112), wherein the rolling diaphragm syringe comprises a flexible sidewall (134) configured for rolling upon itself when acted upon (see Fig. 30, para 0180) by the at least one reciprocally movable piston (see para 0180, 0193), the engagement mechanism comprising: a plurality of engagement elements (248) pivotally movable about a pivot pin (250a, b) relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are pivotally moved in a radially inward direction to engage with the engagement portion of the syringe (see para 0045).
Berry does not expressly recite the plurality of engagement elements being reversibly movable about the pivot pin or expressly refer to the drive mechanism for moving the plurality of engagement elements between the first position and the second position.
Nemoto discloses a plurality of engagement elements (claws 213) being reversibly movable about the pivot pin (212) and a drive mechanism (parts which allow for claws 213 to open and close including manual operating member 216, interlocking mechanism 218) for moving the plurality of engagement elements between the first position and the second position (see para 0072; claws capable of moving toward and away from each other in an open/closed position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Berry in view of Nemoto such that the plurality of engagement elements were reversibly movable about the pivot pin and to include a drive mechanism for moving the plurality of engagement elements between the first position and the second position. One would have been motivated to do so in order to allow for attachment and unattachment of different reservoirs (see para 0071, 0072 of Nemoto).


Claim(s) 6, 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Nemoto as applied to claim 1 above, and further in view of Lewis (US 2011/0009826).
As to claim 6, Berry in view of Nemoto teaches the engagement mechanism of claim 1, but is silent to the drive mechanism comprising at least one of the following: a linear electric motor or actuator, a rotary electric motor or actuator, a solenoid, a pneumatic mechanism, a hydraulic mechanism, an electromagnetic mechanism, an electroactive polymer mechanism, a nitinol wire- based mechanism, and any combination thereof.
However, Lewis teaches a drive mechanism (27; see Fig. 2) that comprises at least one of the following: a linear electric motor (see Fig. 2, para 0039).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the engagement mechanism disclosed by Berry wherein the engagement mechanism’s drive mechanism comprises a linear electric motor as taught by Lewis. One of ordinary skill in the art would have been motivated to make this modification, in order to cause translational movement of a reciprocally movable piston along a longitudinal axis via a motor (See para 0039 of Lewis).

As to claim 7, Berry in view of Nemoto teaches the engagement mechanism of claim 1 as described above. Berry further discloses that the drive mechanism (138) comprises a rod (Fig. 2) linearly or rotatably movable (See para 0190 and that the linear (See Fig. 34A-B) or rotary movement of the rod reversibly moves the plurality of engagement elements (Fig. 34A) between the first position (Fig. 34A, “first axial position”, see para 0184 and the second position (Fig. 34B, “second axial position”, see [(00184]); however, Berry fails to disclose that the drive mechanism is movable by a motor.
However, Lewis teaches that the drive mechanism comprises a rod (Fig. 2, #26) linearly or rotatably moveable (See para 0039) by a motor (27; see Fig 2), and wherein linear or rotary movement of the rod reversibly moves the plurality of engagement elements (Fig. 2, #32, “Gripper assembly”) between a first position and a second position (See para 0039).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the engagement mechanism of Berry such that the engagement mechanism’s drive mechanism comprises: a rod, linearly movable by a motor as taught by Lewis. One of ordinary skill in the art would have been motivated to make this modification, in order to have linear or rotary movement of a rod reversibly move the plurality of engagement elements between positions (See para 0039 of Lewis).

As to claim 18, Berry in view of Nemoto teaches the fluid injector of claim 17 as described above, but is silent to the drive mechanism comprising at least one of the following: a linear electric motor or actuator, a rotary electric motor or actuator, a solenoid, a pneumatic mechanism, a hydraulic mechanism, an electromagnetic mechanism, an electroactive polymer mechanism, a nitinol wire- based mechanism, and any combination thereof.
However, Lewis teaches a drive mechanism (27; see Fig. 2) that comprises at least one of the following: a linear electric motor (see Fig. 2, para 0039).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the engagement mechanism disclosed by Berry wherein the engagement mechanism’s drive mechanism comprises a linear electric motor as taught by Lewis. One of ordinary skill in the art would have been motivated to make this modification, in order to cause translational movement of a reciprocally movable piston along a longitudinal axis via a motor (See para 0039 of Lewis).

As to claim 19, Berry in view of Nemoto teaches the fluid injector of claim 17 as described above. Berry further discloses that the drive mechanism (138) comprises a rod (Fig. 2) linearly or rotatably movable (See para 0190 and that the linear (See Fig. 34A-B) or rotary movement of the rod reversibly moves the plurality of engagement elements (Fig. 34A) between the first position (Fig. 34A, “first axial position”, see para 0184 and the second position (Fig. 34B, “second axial position”, see para 0184); however, Berry fails to disclose that the drive mechanism is movable by a motor.
However, Lewis teaches that the drive mechanism comprises a rod (Fig. 2, #26) linearly or rotatably moveable (See para 0039) by a motor (27; see Fig. 2), and wherein linear or rotary movement of the rod reversibly moves the plurality of engagement elements (Fig. 2, #32, “Gripper assembly”) between a first position and a second position (See para 0039).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the engagement mechanism of Berry such that the engagement mechanism’s drive mechanism comprises: a rod, linearly movable by a motor as taught by Lewis. One of ordinary skill in the art would have been motivated to make this modification, in order to have linear or rotary movement of a rod reversibly move the plurality of engagement elements between positions (See para 0039 of Lewis).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10 and 11 of U.S. Patent No. 11207462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of an engagement mechanism comprising a plurality of engagement elements and a drive mechanism. The difference between the instant claim 1 and claim 1 of the patent is that instant claim 1 is broader in that it does not require the limitations of wherein the drive mechanism is operatively connected to the reciprocally movable piston such that the plurality of engagement elements are movable from the first position to the second position with movement of the reciprocally movable piston in a proximal direction, and wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction. Additionally the instant claim 1 requires a pivot pin, but this is required in claim 7 of the patent. The instant claim 1 and claim 1 of the patent also contain minor, insignificant wording differences. Furthermore, the limitations of instant claims 2-4 and 6-9 are found throughout claims 2, 3, 6, 10 and 11 of the patent.
Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of U.S. Patent No. 11207462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of an engagement mechanism comprising a plurality of engagement elements and a drive mechanism, the drive mechanism comprising an outer piston sleeve, an abutment section, and an inner piston. 
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 11207462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of a fluid injector comprising at least one injector head and an engagement mechanism comprising a plurality of engagement elements and a drive mechanism. The difference between the instant claim 17 and claim 12 of the patent is that claim 1 is broader in that it does not require the limitations of wherein the drive mechanism is operatively connected to the reciprocally movable piston such that the plurality of engagement elements are movable from the first position to the second position with movement of the reciprocally movable piston in a proximal direction, and wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction. Additionally, the instant claim 17 requires a pivot pin, but this is required in claim 15 of the patent. The instant claim 17 and claim 12 of the patent also contain minor, insignificant wording differences. Furthermore the limitations of claims 18-19 are found in claims 13-14 of the patent.

Allowable Subject Matter
Claims 5, 12-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, Berry in view of Nemoto teaches the engagement mechanism of claim 1 as described above, but is silent to wherein the -3-Atty. Docket: BHC179045 PCT-US drive mechanism moves the plurality of engagement elements between the first position and the second position independently of movement of the reciprocally movable piston in a proximal direction or a distal direction.
As to claims 12-16, each of these depends from claim 10. The only rejections being given for claim 10 are the rejections under 35 USC 112 and the double patenting rejection noted above. No prior art was found teaching all of the limitations of any of claims 12-16 in combination with claim 10.
As to claim 20, Berry in view of Nemoto teaches the fluid injector of claim 17 as described above, but is silent to wherein the drive mechanism comprises: an outer piston sleeve fixed relative to the at least one reciprocally movable piston of the fluid injector; an abutment section movably received within the outer piston sleeve at a distal end of the outer piston sleeve, wherein the abutment section is operatively engaged with the plurality of engagement elements; and an inner piston sleeve movably received within the outer piston sleeve and connected with the abutment section such that movement of the inner piston sleeve causes movement of the abutment section, wherein the inner piston sleeve is movable by a piston rod movably coupled to the at least one reciprocally movable piston, wherein movement of the at least one reciprocally movable piston in a proximal direction moves the outer piston sleeve proximally relative to the abutment section, and wherein proximal movement of the outer piston sleeve relative to the abutment section moves the plurality of engagement elements from the first position to the second position.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783